Merrick, C. J.
This suit is brought upon a promissory note executed in Pennsylvania, wherein the maker describes himself as residing in Montieello, Carroll Parish, Louisiana.
In the note, the defendant promises to pay, without defalcation and “ without any any relief whatever from the appraisement or valuation laws.”
Plaintiffs claimed judgment in this form against defendant, and the same being refused, thereupon they appealed.
We think the stipulation in a contract, that the property of the debtor shall *246be sold without appraisment in the event of non-payment at maturity, one of those pacts which ought not to be recognized by our courts in the decree rendered upon such contract. The law 1ms, by express provisions, ordained the mode in which its own officers shall enforce tho judgments of the courts.
Parties regulate their own conduct by their stipulations, but they cannot prescribe rules of proceeding for public officers, nor demand that the courts of justice shall depart from the usual modes of enforcing their decrees. If before judgment, the creditor may stipulate the manner in which the same shall be executed, the principle will sanction an endless variety of modes of execution of judgments, and, indeed, the parties may waive all formalities and all delay, and may even consent that some other person than the Sheriff, shall sell the property of the debtor and execute the decree of tho court. And if a decree giving effect to such contract be legal, then also tho sale under it would be legal, and other creditors might find themselves deprived of tlioir common pledge without notice. In view of our complicated system of mortgages and privileges, and the restrictions upon sales where parties are in insolvent circumstances, as well as the responsibility imposed by our law upon the Sheriff and his sureties, we are of the opinion that such stipulations ought not to be inforced. If they be not immoral, they may be considered as affecting the rights of others and void. C. C. 11.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court, be affirmed ; and the plaintiffs pay the costs of the appeal.